DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because Gangnet ( US 20040164992 ) teaches, a method (Fig. 1 and Fig. 19)  comprising 
generating a set of potential gradient paths for a source image, wherein each potential gradient path of the set of potential gradient paths is a diagonal line traversing through the source image; (Gangnet (Fig.2 [0040] teaches, identifying a plurality of lines across the source image; Gangnet step 1940 and 1950 generates color gradient using individual color gradient which are created at step 1940.  
Jin et al. ( “A QUATERNION GRADIENT OPERATOR FOR COLOR IMAGE EDGE DETECTION”, 2013 IEEE International Conference on Image Processing. IEEE, 2013.) teaches, determining, for each potential gradient path of the set of potential gradient paths, a gradient goodness score for the potential gradient path, wherein the gradient goodness score indicates an estimated measure of color variance along the potential gradient path; ( Abstract, “….The proposed gradient mechanism is based on measuring the squared local contrast variation of a color image function, in which the chromatic variation is evaluated by quaternion representation”)
Additional Reference Feit (US 20160098972) teaches, Color gradient is determined based on color variance. (“ [0040] The sampling component 140 may implement one or more statistical tools, such as standard deviation, variance, correlations, etc. to facilitate analysis, grouping, binning, generation of weighted averages, bins, or other color code data. In this way, the sampling component 140 may determine a color or color code data for one or more sample color gradients based on one or more pixels or one or more portions of a graphic input.
identifying a set of colors from the gradient path to determine the color gradient of the source image. (Gangnet “[0057] Additionally, a path can intersect with itself or other paths. For example, if there are multiple associated colors at path intersections….. In another example, the system 100 can remove self-intersections by cutting up a path into smaller pieces (e.g., based, at least in part, upon a user's preferences).
Gangnet [0058] The input component 110 receives two-dimensional information defining the spatial location of the gradient paths. In addition, the input component 110 receives information specifying the colors associated with the gradient paths. ….. hue, saturation, value (HSV) color space; hue, lightness, saturation (HLS) color space; CIE L*a*b* color space; or CIE XYZ color space. It is to be appreciated that the system 100 can also represent colors in a higher-dimensional color space, such as cyan, magenta, yellow, black (CMYK) color space, or using an approximation of color spectra”
See also  Bidarkar( US 8902248), Fig. 5A and Column 11 Lines 23-45.
However the combination of prior arts fails to expressly teach the limitation, “selecting, from the set of potential gradient paths, a potential gradient path having a highest gradient goodness score; determining the selected potential gradient path as a gradient path that represents a color gradient of the source image;”

Independent device claim 8 and non-transitory computer readable medium claim 15 are also allowable for the reason stated for claim 1.
Dependent claims  2-7, 9-14 and 16-20 are allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616